UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                              FILED
R.B. DEVELOPMENT,CO. LTD,
                                                     u,s.S^co?"E,D.N.y.
                                                     ■k FEB .8 ,M *
                    Plaintiff,
   -against-                                         BROOKLYN OFFICE
TUTIS CAPITAL LLC; THOMAS A.
LAWSON, et al..

                    Defendants.
                                         -X

TUTIS CAPITAL LLC and THOMAS A.
LAWSON,


     Third Party and Cross-Claim Plaintiffs,

     -against-

                                               NOT FOR PUBLICATION
METROPOLITAN FINANCIAL
                                               ORDER
HOLDINGS, LTD.; GOLDIE DICKEY; THE
                                               12-CV-1460 (CBA) (SMG)
LAW FIRM OF BRYANT SAUNDERS,
                                               15-CV-0835 (CBA) (SMG)
PLLC; TA-LETTA SAUNDERS; and
                                               15-CV-0836 (CBA) (SMG)
ELIPSE MODERN INC.,

                   Third-Party Defendants,
     -and-


LACEE INTERNATIONAL INC.; DIANE L.
TURNER; CHAUNCY VILLEROY, LLC;
ANDRE VILLEROY; et al.,


                  Cross-Claim Defendants.
                                          X

TUTIS CAPITAL LLC and THOMAS A.
LAWSON,


                   Plaintiffs,

     -against-

METROPOLITAN FINANCIAL
  HOLDINGS,LTD.; GOLDIE DICKEY; THE
  LAW FIRM OF BRYANT SAUNDERS,
  PLLC; TA-LETTA SAUNDERS;ELIPSE
  MODERN INC.; LACEE INTERNATIONAL
  INC.; DIANE TURNER; CHAUNCY
  VILLEROY,LLC; ANDRE VILLEROY;
  ANTUN FOSTER; CHERIZAR CARLISLE;
  et al.,


                            Defendants.

  TUTIS CAPITAL LLC and THOMAS A.
 LAWSON,

                            Plaintiffs,

             -against-

 METROPOLITAN FINANCIAL
 HOLDINGS,LTD.; GOLDIE DICKIE; et al..

                            Defendants.

AMON,United States District Judge:

            Tutis Capital LLC and its principal Thomas Lawson ("Plaintiffs") assert various state-law

claims in the three diversity actions captioned above against Defendants Chauncy Villeroy, LLC
and Elipse Modem Inc., and their principal, Andre Villeroy (collectively, "the Villeroy
defendants"); Metropolitan Financial Holdings and its principal Goldie Dickey (collectively,"the
Dickey defendants"); and Lacee International Inc. and its principal Diane Turner(collectively, the
"Turner defendants"). Plaintiffs claim that each set of defendants "convinced Tutis and Lawson

that they were reputable finance companies and consultants, experienced in stmctured lending,"
when they in fact were "unable to access traditional credit markets." (15-CV-0835 D.E. # 1 If 2.)
Tutis recommended that its clients make deposits in a series of transactions with the defendants,
and "once they did, Defendants simply took the deposits and walked away." (Id)
        In each case, Plaintiffs received an entry of default against the Defendants from the Clerk

of Court pursuant to Fed. R. Civ. P. 55(a), and thereafter moved for default judgment. The Court

referred the motions to the Honorable Steven M. Gold, United States Magistrate Judge, for a
Report and Recommendation("R&R"). On November 14, 2018, Magistrate Judge Gold issued a

thorough and well-reasoned R&R, recommending that Plaintiffs' motion be granted in part and
denied in part. (12-cv-1460 D.E # 193; 15-cv-835 D.E.# 58; 15-cv-836 D.E.# 48.)

        No party has objected to the R&R,and the time for doing so has passed. When deciding

whether to adopt a report and recommendation, a district court "may accept, reject, or modify, in
whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C.

§ 636(b)(1). To accept those portions ofthe R&R to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face of the record." Jarvis

V. N. Am. Globex Fund. L.P.. 823 F. Supp.2d 161,163(E.D.N.Y.2011)(internal quotation marks

and citation omitted).

       The Court has reviewed the record and, finding no clear error, adopts the well-reasoned

R&R as the opinion of the Court. Accordingly, the Court grants Plaintiffs' motion for default

judgment and judgment is entered against the Villeroy, Dickey, and Turner Defendantsjointly and

severally, in the amount of$2,074,990. Because Tutis did not obtain assignments of claims from

its clients "JA" or "Yap," Plaintiffs' motion for default judgment is denied with respect to the

claims in 15-cv-836, and the claims based on the transaction involving "JA" in 15-cv-835. The

Clerk of Court is directed to enter judgment accordingly.

       SO ORDERED.


Dated: February y,2019
       Brooklyn, New York                               s/Carol Bagley Amon
                                                   '^^Carol Bagl
                                                      United S
